Citation Nr: 0917228	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-24 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to February 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board notes that the appeal is now under the jurisdiction 
of the No. Little Rock, Arkansas RO.

In January 2007, the Board remanded the Veteran's claim to 
attempt to verify the Veteran's claimed in-service stressors.  
In February 2007, a request was sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)) with 
the information provided by the Veteran about the claimed 
stressors.  In August 2007, a response from the JSRRC was 
received.  Therefore, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

In March 2009, the Veteran submitted an additional statement.  
As the information contained in this statement is essentially 
duplicative of evidence already of record, the Board finds 
that no waiver is required.  See 38 C.F.R. § 20.1102 (2008).  
Accordingly, the Board will proceed in adjudicating the 
merits of the Veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not engage in combat with the enemy and 
he was not a POW.

3.  The Veteran has not been shown to have PTSD that is 
causally or etiologically related to a verified in-service 
stressor.



CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in December 2008.  The letter addressed 
all required notice elements, including the relevant rating 
criteria and effective date provisions.  However, this notice 
was not provided before the initial adjudication by the AOJ, 
which took place in February 2004.  In certain circumstances, 
failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements may create prejudicial 
error.  Shinseki v. Sanders, 556 U.S. -- (2009).  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 887, rev'd on other 
grounds, Shinseki v. Sanders, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  In order to show that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

The Board observes that after the December 2008 notice letter 
was sent, in February 2009, a supplemental statement of the 
case (SSOC) was issued.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that a SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
notice provided in this case is not prejudicial.  See 
Sanders, 556 U.S. - (2009).  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
all available VA treatment records.  In this regard, the 
Board notes that in a March 2009 statement, the Veteran 
identified the dates and locations where he has received 
treatment.  Although not all of the identified VAMC treatment 
records have been obtained, the RO did request all treatment 
records from the identified VAMC facilities, and it appears 
that some of the records are not available.  

Moreover, the duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  In this case, the 
Board concedes that the Veteran has been diagnosed with PTSD.  
Accordingly, what is "of consequence" in this case is 
whether the Veteran has a verifiable stressor to which that 
diagnosis may be related, and there is no indication in the 
record that the identified but unavailable VAMC treatment 
records would include any such information.  Therefore, 
remanding the case to obtain such records would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his PTSD claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in- 
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the Veteran's service treatment records 
are absent for evidence of PTSD, and, more importantly, the 
Veteran has not provided any evidence of a verifiable in-
service stressor for his PTSD claim.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that "'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Accordingly, because 
there is no evidence of a verifiable in-service stressor in 
this case, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the 
Veteran's PTSD claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
Veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the Veteran did not engage in 
combat with the enemy or was a POW, or that the Veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the Veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service.  The 
Veteran's duties as verified by his DD 214 have not been 
recognized as combat-related.  In this regard, the Veteran's 
service records list his military occupational specialty as a 
trainee only.  Further, his service records did not show that 
he received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
As such, the Board finds that the Veteran is not shown to 
have engaged in combat with the enemy.  He has not contended 
otherwise.  As the record contains no evidence that the 
Veteran engaged in combat with the enemy during active 
service, nor is there evidence that he was a POW, there must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board observes that a May 2003 VAMC PTSD consultation 
diagnosed the Veteran with PTSD.  At that consultation, the 
VAMC psychologist stated that the Veteran produced MMPI-2 and 
PAI validity profiles consistent with PTSD, and that his 
clinical interview also supported a diagnosis of military-
related PTSD.  The Veteran stated that his traumas and PTSD 
symptomatology were dormant until he had a near death 
experience in August 1987.  The Veteran reported that while 
in training at Fort Knox in 1974, his unit was participating 
in a training exercise that prepared them for incoming 
attacks.  He stated that when the drill instructor blew his 
whistle, the unit was to take cover while he randomly dropped 
simulated bombs around them.  The Veteran stated that on one 
occasion the drill instructor dropped a bomb only one or two 
feet from his head, and that he "was terrified and wanted to 
attack him" and that he thought he was going to die.  He 
also reported another trauma that occurred on the rifle 
range.  He indicated that a soldier from his company was 
accidentally shot and killed on the range.  He continued that 
he observed the body as they were taking him away, stating 
that he was angry at first, and then scared afterward because 
it could have been him.  The VAMC psychologist concluded that 
the results of the evaluation supported a primary diagnosis 
of military-related PTSD, chronic.  The VAMC psychologist 
continued that the symptoms that began as a result of the 
Veteran's experiences in the Army were severe and caused him 
severe social and occupational impairment.  

Nonetheless, service connection is still not warranted in 
this case because the Veteran's alleged stressors, described 
above, have not been verified.  As noted above, because the 
Veteran did not participate in combat with the enemy, the 
record must contain service records or other independent 
credible evidence to corroborate his statements as to the 
alleged stressors.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In January 2007, the Board remanded the 
Veteran's claim to attempt to verify his claimed stressors 
with the JSRRC.

However, an August 2007 response from the JSRRC states that a 
search of available casualty lists showed that two Junior 
enlisted personnel died during the month of June 1974.  One 
was a drug overdose and the other was unknown cause.  Both 
deaths occurred in the United States or its territories.  The 
JSRRC could not place either death in Kentucky or 
specifically at Fort Knox.  The JSRRC coordinated its 
research with the U.S. Army Combat Readiness Center regarding 
the incident described by the Veteran.  Army Safety data 
records for the period from March 1974 to August 1974 did not 
reflect the incident the Veteran described.  The JSRRC also 
recommended a search f the Morning Reports for the Veteran's 
unit at Fort Knox for that period to see if they reflected 
the death of a trainee, but for them to do further research, 
the name of the deceased trainee and the unit of assignment 
were needed.  The Veteran did not respond with this 
information, and he previously stated in his February 2004 
notice of disagreement (NOD) that he could not remember the 
name of the soldier because the incident was so long ago.  

The Veteran has not submitted any other evidence 
corroborating his claimed stressors.  Although the Veteran 
did submit another stressor statement in March 2009, that 
statement did not include any of the necessary identifying 
information required by the JSRRC to conduct further 
research.  In addition, the Board does acknowledge the above 
cited opinion by the VAMC treating psychologist in May 2003, 
who stated that that the Veteran's PTSD was military related.  
However, because there is no corroborating evidence of record 
to verify the Veteran's claimed stressors, the Board finds 
that service connection for PTSD cannot be granted.  38 
C.F.R. § 3.304(f).

Although the Veteran may sincerely believe that his PTSD was 
caused by his claimed stressors during active service, the 
Veteran, as a lay person, is not competent to testify that 
his current PTSD was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, the Veteran's claim for service connection for PTSD 
cannot be granted because his claimed in-service stressors 
have not been verified by any corroborating evidence.  Absent 
a verified in-service stressor and a medical nexus between 
such a verified in-service stressor and a current diagnosis 
of PTSD, service connection for PTSD must be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


